McCLELLAN, J. —
The appellant has been adjudged guilty of the murder of George Quest. He is sentenced to death.
The application for change of venue was not erroneously denied. The evidence shown in the bill of exceptions was not sufficient to invite a conclusion that the defendant could not be given fair and impartial trial in Etowah county. The newspaper assertions and comments, published immediately after the homicide, were not of a character to so generally inflame the public mind to the prejudice of the defendant as to justify a finding in favor of a change of venue.—Godau v. State, 179 Ala. 27, 60 South. 908.
Without attempting the entirely unnecessary service of stating the evidence, which has been carefully considered, it will suffice to say that the degree of the crime charged, as well as the major question of guilt vel non, was for the jury.
There is no exception reserved to any part of the oral charge of the court. Hence the argument of counsel for appellant on that subject cannot be considered.
The ruling of the court denying the motion for a new trial cannot be the subject of review on appeal.—Burrage v. State, 113 Ala. 108, 21 South. 213; Barnett v. State, 165 Ala. 50, 59, 51 South. 299.
No error appearing, the judgment is affirmed.
Affirmed.
All the Justices concur.